Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-11 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the housing that defines the coform box exhibits a non-constant cross section between the at least one of the one or more filament inlets and an exit of the coform box” which is not originally disclosed and thus is NEW MATTER.  Note that “non-constant cross section” is a negative limitation.  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  See Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984).  In the remarks filed on January 7, 2021, Applicant states that support is found in the Drawings, particularly Fig. 4B.  However, the Drawings do not explicitly recite “a non-constant cross section”.  Fig. 
Claims 4-11 and 14-19 are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2003/0114066) in view of Dickenson et al. (US 5,227,107).
Clark et al. (US 2003/0114066) disclose a coform box 25 (fig. 2) defined by a housing 25 ([0056], fiber distribution unit FDU 25 includes walls which define a housing) comprising one or more filament inlets (fig. 2 shows the FDU 25 including one filament inlet through which fibers 23 enter) and one or more additive inlets (fig. 2 shows the FDU 25 including one additive inlet supplied at element 24; [0050], [0056]-[0057]) wherein at least one of the one or more additive inlets is connected to at least one of the one or more filament inlets (fig. 2 shows the one filament inlet connected to the one additive inlet by FDU/housing 25), wherein the at least one of the one or more filament inlets receives meltblown fibers from a meltblow die (while fig. 2 shows a spunbond fiber spinning apparatus 21, Clark et al. discloses that meltblown fibers can be alternatively used [0008], wherein meltblown fibers are made by a meltblow die [0017]), wherein the housing 25 that defines the coform box 25 exhibits a non-constant cross section between the at least one of the one or more filament inlets and an exit (fig. 2 shows an exit where the fibers 23 exit the FDU 25) of the coform box 25 (fig. 2 shows the non-constant cross section; [0056], the walls of the housing 25 are conical (i.e., not constant in cross section));
(Claim 5) wherein the coform box is geometrically symmetric with respect to the coform box's cross machine-direction axis ([0056], the conform box 25 has conical walls and thus is geometrically symmetric with respect to the coform box's cross machine-direction axis);
(Claim 6) wherein the coform box exhibits symmetric momentum with respect to the coform box's cross machine-direction axis ([0056], the conform box 25 has conical walls and thus exhibits symmetric momentum with respect to the coform box's cross machine-direction axis);
(Claim 7) wherein the coform box exhibits symmetric horizontal momentum with respect to the coform box's cross machine-direction axis ([0056], the conform box 25 has conical walls and thus 
(Claim 14) wherein the one or more additive inlets are in fluid communication with an additive source ([0050], [0056]-[0057]).
	However, Clark et al. (US 2003/0114066) does not disclose wherein the at least one of the one or more filament inlets is connected to one or more meltblow dies or wherein at least one of the one or more meltblow dies is connected to the housing that defines the coform box. 
Dickenson et al. (US 5,227,107) disclose a coform box defined by a housing 10 comprising one or more filament inlets 70, one or more additive inlets (not labeled but shown receiving additives from fiber sources 18, 19; figs. 1, 5, 8, 11, 14, 17, 19, 21) and an exit 72 wherein at least one of the one or more additive inlets is connected to at least one of the one or more filament inlets 70 via the housing 10 (figs. 1, 5, 8, 11, 14, 17, 19, 21), wherein the at least one of the one or more filament inlets 70 is connected to one or more meltblow dies and wherein at least one of the one or more meltblow dies is connected to the housing that defines the coform box (figs. 1,5, 8,11, 14,17, 19, 21 shows fiber source 14 being connected to the filament inlet 70 and to the housing 10; col. 10, lines 1-31; the first fiber source is 14 is "placed on top" of the coform box 10 over the filament inlet 70; the filament formation equipment is adapted to "mate with the fiber inlet 70"; the first fiber source 14 can be meltblown dies placed above or in the sides of the coform box 10);
(Claim 9) wherein the at least one of the one or more filament inlets 70 (which receives fibers from source 14) is positioned between the at least one of the one or more additive inlets (inlet receiving fibers from source 18; figs. 5, 21) and at least one other of the one or more additive inlets (inlet receiving fibers from source 19; figs. 5, 21);

(Claim 15) wherein at least two of the additive inlets are independently controllable during operation (col. 13, lines 3-19; two additive inlets fed by sources 18 and 19 are independently controllable with respect to the type of additive, i.e., same or different types);
(Claim 16) wherein the at least two additive inlets are independently controllable with respect to concentration, type of additive, composition, aspect ratio of additive, and mixtures thereof (col. 13, lines 3-19; two additive inlets fed by sources 18 and 19 are independently controllable with respect to the type of additive, i.e., same or different types);
(Claim 17) wherein at least two of the filament inlets are independently controllable during operation (col. 16, lines 47-53; in multi-die configurations (i.e., at least two filament inlets), it is possible to cycle one, some or all of the nozzles on or off thereby creating individual discrete quantities of fibers (i.e., individual discrete concentrations, compositions, aspect ratios and mixtures));
(Claim 18) wherein the at least two filament inlets are independently controllable with respect to concentration, type of polymer, composition, aspect ratio of additive, and mixtures thereof (col. 16, lines 47-53; in multi-die configurations (i.e., at least two filament inlets), it is possible to cycle one, some or all of the nozzles on or off thereby creating individual discrete quantities of fibers (i.e., individual discrete concentrations, compositions, aspect ratios and mixtures)); and
(Claim 19) wherein at least one of the one or more filament inlets or one or more of the additive inlets is independently controllable (col. 13, lines 3-19; two additive inlets fed by sources 18 and 19 are independently controllable with respect to the type of additive, i.e., same or different types; col. 16, lines 47-53; in multi-die configurations (i.e., at least two filament inlets), it is possible to cycle one, 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the coform box of Clark et al. (US 2003/0114066) such that the at least one of the one or more filament inlets is connected to a meltblow die and such that the meltblow die is connected to the housing that defines the coform box because such a modification is known in the art as disclosed by Dickenson et al. (US 5,227,107), and would provide an alternative configuration for the conform box known to be operable in the art.
As to claim 8, Clark et al. (US 2003/0114066) further discloses that the at least one of the one or more filament inlets is at an angle to the at least one of the one or more additive inlets (fig. 2 shows the filament inlet (which receives fibers 23) being at an angle to the at least one of the one or more additive inlets (receives additives from element 24)).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the at least one of the one or more filament inlets to be at an angle of less than 85° to the at least one of the one or more additive inlets because such an angle would have been found in finding operable angles which enable the coform box to operate as intended in view of the angle teachings of Clark et al. (US 2003/0114066), as mentioned above.
As to claim 9, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the at least one of the one or more filament inlets to be positioned between the at least one of the one or more additive inlets and at least one other of the one or more additive inlets because such a modification is known in the art as disclosed by Dickenson et al. (US 5,227,107), and would provide an alternative configuration for the conform box known to be operable in the art.

	As to claims 15 and 16, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the conform box such that at least two of the one or more additive inlets are independently controllable during operation and such that the at least two of the one or more additive inlets are independently controllable with respect to concentration, type of additive, composition, aspect ratio of additive, and mixtures thereof because such a modification is known in the art, as disclosed by Dickenson et al. (US 5,227,107) (col. 13, lines 3-19; two additive inlets fed by sources 18 and 19 are independently controllable with respect to the type of additive, i.e., same or different types), and would provide an alternative configuration for the conform box known to be operable in the art.
	As to claims 17 and 18, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the conform box such that at least two of the one or more filament inlets are independently controllable during operation and such that the at least two of the one or more filament inlets are independently controllable with respect to concentration, type of polymer, composition, aspect ratio of additive, and mixtures thereof because such a modification is known in the art, as disclosed by Dickenson et al. (US 5,227,107) (col. 16, lines 47-53; in multi-die configurations (i.e., at least two filament inlets), it is possible to cycle one, some or all of the nozzles on or off thereby creating individual discrete quantities of fibers (i.e., individual discrete concentrations, compositions, 
	As to claim 19, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the conform box such that at least one of the one or more filament inlets or at least one of the one or more of the additive inlets is independently controllable because such a modification is known in the art, as disclosed by Dickenson et al. (US 5,227,107) (col. 13, lines 3-19; two additive inlets fed by sources 18 and 19 are independently controllable with respect to the type of additive, i.e., same or different types; col. 16, lines 47-53; in multi-die configurations (i.e., at least two filament inlets), it is possible to cycle one, some or all of the nozzles on or off thereby creating individual discrete quantities of fibers (i.e., individual discrete concentrations, compositions, aspect ratios and mixtures)), and would provide an alternative configuration for the conform box known to be operable in the art.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2003/0114066) in view of Dickenson et al. (US 5,227,107) as applied to claims 1, 5-11 and 14-19 above, and further in view of Sanborn (US6,364,647).
Clark et al. (US 2003/0114066) and Dickenson et al. (US 5,227,107) do not disclose the limitations of claim 4.
Sanborn (US 6,364,647) discloses a multi-row capillary meltblow die 100.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the meltblow die to be a multi-row capillary meltblow die, as disclosed by Sanborn (US 6,364,647), because such a modification is known in the art and would provide an alternative configuration for the melt blow die.
Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Dickenson fails to teach each and every element of Claim 1, the independent claim, as amended, because Dickenson fails to teach that its housing exhibits a non-constant cross section between its filament inlet and its coform box exit.
	The Examiner agrees.  However, Clark et al. (US 2003/0114066) discloses a housing that exhibits a non-constant cross section between its filament inlet and its coform box exit.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744